     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 1 of 8 Page ID #:168

                                                                                             ~~~~


 1
     STEPHEN PAUL GIBSON,ESTATE
z                                                                                 ~~19 .~~;~ 29 ~ i 4 ~ 40
     By: stephen paul, House of Gibson                                          cl~~~. €~.s. ~~~T~~cz c~v~
 3                                                                               CENTRAL ~~~r. ~~ c~ ~~,
     Private Civilian, Californian, American National
 4
     Private Living Beneficiary
 5   Standing in allodium in Exclusive Equity
     On the land county San Bernardino
6
     dejure California state ofthe Union

     c/o SPG Utility Trust
 s
     305 N. 2"d Avenue,#198
9    Upland, California
io   DMM &ZIP Exempt, near [91786]
     575-779-0684
it

t2   The United States of America                         )
     California state of the Union                        )s.a.
13
     San Bernardino county                                )
14

15

16                         UNITED STATES DISTRICT COURT
                   CALIFORNIA CENTRAL DISTRICT,EASTERN DIVISION
i~
~g
       U.S. BANK,NATIONAL                                     ~    CASE NO.5:18-cv-02668-SJO-KK
i9     ASSOCIATION AS LEGAL TITLE                             ~
       TRUSTEE FOR TRUMAN 2016 SC6                            ~
20
       TITLE TRUST                                            ) MANDATORY JUDICIAL NOTICE
21                       Plaintiffs)
zz     Vs.
                                                              ~ 1. Notice of Sacred Trust
23
       KENNETH COUSENS;JASON                                  ) 2• Non-Waiver of Rights
24     BRADLEY POWERS;JERRY                                   ~ 3. Declaration of Mode of Proceeding
       BERNEATHY; STEPHEN PAUL                                ~
25     GIBSON and DOES 1-10, inclusive                        ~
26
                        Defendants)                           ~~   Verified
27

28


                  MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE NO. 5:18-Cv-02668-SJO-KK
                                     Stephen pain, House of Gibson, Real Par[y in Interest
                                                        Page 1 of7
     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 2 of 8 Page ID #:169




 1
                                                                   Jurisdiction              Protected   by   your
 z      Stephen paul, House of Gibson
                                                                   Constitution for the United States of
        Real Party in Interest and
 3      Third Party Intervener by                                  America, Article III, Section 2,
        Special, Private and Restricted
 4                                                                 Clause 1; and My Exclusive Equity
        Ministerial Visitation
 5                                                                 Proceeding Governed by Maxims of
        Holding priority claim, and equitable
6                                                                  English-American Equity
        Interests as Real Party in Interest and
        Heir to the ESTATE
 s
9
                                                                                   Y L.


1~

11                                                                                                 C:

12

13

14                           MANDATORY JUDICIAL NOTICE
15
                     NOTICE FOR THE COURT AND ALL PARTIES
16
     In Witness Hereof:
i~
         1. Notice of Sacred Trust
is
         2. Non-Waiver of Rights
19
         3. Declaration of Mode of Proceeding
zo

zi ~ Notice of Sacred Trust

zz
     This is a Notice of Sacred Trust that commands all in the public to take mandatory judicial I
23
      notice. The following is testimony of a Sacred Trust in this matter, an arrangement '~
24
     between the living man, Stephen paul (henceforth "Grantee" or "Real Party in Interest" or
25
     "Private Civilian") and his Higher Principle (without Name or Moniker) as Divine Grantor
26   (henceforth "Grantor"). Said Trust is a matter of private law based on personally held
27   beliefs and private conscience. Real Party in Interest is holding absolute and adjudicated
2g   Equity of Redemption Rights in this matter. Grantee is a natural Heir to the Estate and

                  MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE NO. 5:18-Cv-02668-SJO-KK
                                     Stephen pain, House of Gibson, Real Party in Interest
                                                        Page 2 of7
     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 3 of 8 Page ID #:170




     Living Beneficiary, and co-heir and co-beneficiary of Equitable Interests as further
 i
     described below, with Beneficial Rights and Unalienable Claim of Right, all by private
 2
     contract. There are multiple trusts in this matter that cannot be seen in the public.
 3

4    A Claim of Right and Free Hold of the Land exists that cannot be abrogated or substituted
 s   for by inferior public titles or claims.           Said Land is held in Sacred Trust (henceforth

6 "Trust") and has been perfected in both the public and private. All parties of interest have
  received due notice without response, details of which shall be entered onto the record by
     Amicus Brief of the co-beneficiary.         By equitable nature of the Trust the Land is held by
 s
     divine claim and grant. The nature, intent and purpose of the Trust is for Grantee to
9
     benefit from an experience of all sacred gifts so graciously granted, and to faithfully and
io
     sufficiently steward them.
~i
iz   Said Land in Trust fills the Living Being, Man, with bearing of the good reason and good

13   conscience of Equity, possessing full exclusive equitable judicial power by nature. I hereby

14
     expressly acknowledge and accept in perpetuity all sacred blessings so graciously gifted

15
     by Grantor, and the benefit of Sacred usufruct being held in absolute Claim of Right. This
     Grant of Trust is a sacred covenant and is binding upon the Living Being who makes
t6
     solemn and sacred oath to serve as a good example to others and to help make the cosmos
17
     a better experience for all of Grantor's creation.
is
19   There is no evidence on the record that any other party (corporate, person,living being, or
20   manmade court or institution) has made a claim on the Land and therefore there is no

21   other prior, superior or equal claim with standing upon which this court can act. Any act

22
     or derivative in doing so would create a grievous tort against the Grantor and the sanctity
     of the Trust and the unalienable Claim of Right and Free Hold on the Land, equal to
23
     committing acts of war on the Constitution and the Peace. I, stephen paul, Living Being, A
24
     Man, am at peace with the United States and neutral in the public and retain all rights and
25
     liberties standing on My private estate.
26


27

28


                  MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE NO. 5:18-Cv-02668-SJO-KK
                                   Stephen paul, House of Gibson, Real Party in Interest
                                                      Page 3 of 7
     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 4 of 8 Page ID #:171




     Non-Waiver of Rights
 i
 2   Real Party in Interest does not waive any rights, preserving and protecting all Natural Rights

 3   and Intrinsic Liberties, including the rights inherent in the cognizance of equitable interests and

 4
     beneficial rights wherein when the rules of Law and Equity are in conflict, Equity prevails.
     This is inclusive of my absolute right to private civilian due process. See below Declaration of
 5
     Mode of Proceeding and accompanying Conflict and Variance in Law.
 6


                     DECLARATION OF MODE OF PROCEEDING
 s
     This is actual and constructive notice that it is hereby declared ("Declaration") by Stephen paul,
 9
     a Private Civilian who stands on his private estate as anon-military birthright native Indianan
io
     national, egressed therefrom and ingressed' on the California state of the Union as his choice of
ii   private estate, fully outside of Territorial jurisdiction and without the District of Columbian.
12   Real Party in Interest is not a district citizen but rather anon-territorial civilian national of
13   California (Private Civilian, Californian).
14
     This mode of proceeding explicitly excludes any martial due process as a general public mode
15
     ofjurisdiction that depends on delegated authority from Congress via Emergency Powers(War
16
     and Banking) upon which the ongoing administration of the federal bankruptcy has operated
     since March 9, 1933. Real Party in Interest is not subject to such public modes as he has
is   separated from-all surety and trustee attachments thereto and has perfected his private status and
19   standing.      Thus this proceeding shall be of a purely civilian judicially powered ~ nature,

20   unconnected to the U.S. Congress, in accordance with the soul, intent and spirit of original and

21   exclusive organic state and federal constitutional jurisdiction and within the meaning of Article
     III of the Constitution for the United States of America (circa 1789)3 and of the Constitution for
2z
     the California Republic state of the Union (circa 1849) and said proceeding shall be clothed
23
     with judicial power secured and protected by the federal Constitution at Article 3, Section 2, '~
24
     Subsection 1.
zs

26
     ~ United States v. Wheeler, 254 U.S.281 (1920)
     Z National Mut. Ins.Co. v. Tidewater Transfer Co., Inc., 337 U.S. 582(1949)
27
     3 Located under authority of the supreme court of the United States office of the clerk said constitution located in General
     Records of the United States Government National Archives Under Custodial Control and Care of the National Archives, found
28   at 360.3.6. Founding documents. 11.2 THE CONSTITUTION AND AMENDMENTS. 1787-1992. The National Archives and
     Records Administration, 8601 Adelphi Road, College Park, MD 201740-6001, herein included by reference
                      MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE N0. 5:18-Cv-02668-SJO-KK
                                            Stephen paul, House of Gibson, Real Par[y in Interest
                                                               Page 4 of7
     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 5 of 8 Page ID #:172




     Private Civilian, in keeping with the good reason and good conscience of Equity, invokes as the
     foundation of this proceeding the twenty primary Maxims of Equity (see Points and
 2
     Authorities), and does herewith declare that any "legal" proceeding must be without the modes
 3
     and usages of, and to the express exclusion of, military, commercial, municipal, territorial,
 4
     District of Columbia or foreign modes of proceeding in the execution of fundamental due
 s   process and judicial power, to avoid acquiring jurisdiction over Private Civilian and/or his
 6   property or equitable interests and beneficial rights by such modes. I, stephen paul, do not
     accept jurisdiction of said military modes, inclusive of all derivative forms as described above.
 s
     This specifically excludes "single mode of action" (Federal Rules of Civil Procedure) as civil
 9
     process (for admiralty controlled bankruptcy proceedings) as Private Civilian is not a bankrupt,
io
     as well as all emergency banking and war powers as Private Civilian is excluded therefrom as
i~   he is not an enemy of the United States, nor is he a belligerent or enemy combatant. Private
t2   Civilian has issued and made a part of the perfected public record his explicit Declaration of
13   Peace and is at peace with the United States and neutral in the public.
14
     All modes of proceedings and modes of acquiring jurisdiction over or against or applied to
15
     Private Civilian or his property which are in nature or characteristic military, commercial,
16
     municipal, or territorial within the meaning of powers arising from Article I or IV of the federal
i~   Constitution, or foreign modes without the civilian judicial power of Article III of the
is   Constitution for the United States of America, are declared to be unconstitutional, that arise as a
i9   void, harmful, damaging, and potentially treasonous mode of process and procedure.
20
     For the purpose of protecting and preserving unalienable birthrights and balancing the inherent
zi
     equities between the parties Private Civilian as the Real Party in Interest herein does now
22
     declare a collateral attachment, actually and constructively, to the Plaintiff named U.S. Bank,
23
     National Association and any &all of its assignee(s), beneficiaries, legal representatives and all
24   previous claimants (henceforth collectively "Co-Conspirators") who have been consistently
2s   informed of the nature of the prejudicial proceedings in this matter and all are now collaterally
26   enjoined by acts of collusion, conspiracy and other malfeasant acts against Real Party in Interest

27   and other private parties. Such pre-judicial proceedings have cleared, settled, extinguished and

2s   closed all of the co-conspirator's (claimants) equitable interests with an over abundance of


                  MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE NO. 5:18-Cv-02668-SJO-KK
                                    stephen Paul, House of Gibson, Real Party in Interest
                                                       Page 5 of 7
     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 6 of 8 Page ID #:173




     equitable substance and yet they continue an onslaught of attempted "double dipping" that is
 i
     ~ tantamount to attempted land piracy with the instant case.
 2

 3   This collateral attachment is inclusive of Docket # [UDF51807601 -Superior Court of
 4   California, County of San Bernardino] and this proceeding as "collateral" security in the form

 5   of un-liquidated interests and trust res, flowing to Stephen paul and the unnamed private

 6
     beneficiary holding superior equitable standing in the matter as equitable lien holders, with
     assigned rights, titles and interests beginning from the original mortgagor in a proper chain of
     assignment, transfer and claim. Real Party in Interest hereby establishes collateral and equitable
 s
     claim upon all Co-Conspirators' property, including, but not limited to: all charters, sureties,
 9
     and property during the life of the proceedings until which time as the effectuation of equitable
to
     settlement and extinguishment or expungement from Public record of this case. Fundamentally,
t~   such attachment is a matter of private trust relations and equities that cannot be seen in the
i2   public (see Conflict and Variance of Law as separate filing) due to the inherent legal disability
13   of Real Party in Interest and other privately interested parties. Said collateral claim stands as
14   trust res held by the accounting title known as 1787 N. WILSON AVENUE TRUST, Private

15   Trust Number RE931493971US.008.

16
     The nature of the above collateral security attachment is subject to impoundment with the
17
     receiver of the court and is hereby expressed in the nature of an equitable mortgage by right of
is   subrogation due to the above referenced settlements, placing Real Party in Interest (with
i9   assigned rights, title and interests) as Subrogee with right of mortgage against the creditors who
20   are purporting claims in this matter. This establishes Real Party in Interest as mortgagee, and

2i   Plaintiff, along with co-conspirators, as principal debtors, and shall be treated as such to be

22
     foreclosed upon in the event of any loss of property or rights secured and protected as herein
     enumerated. This shall include any and all persons who attempt to proceed against Private
23
     Civilian, all of which are void by operation of actual and constructive notice by this
24
     Declaration. Additionally, Real Party in Interest shall require written guarantee from this court
25
     of his guaranteed right of subrogation in this matter and case.
26

27   Real Party in Interest holds within the private records of the trust abundant and comprehensive

28
     documentation to support all claims and declarations herein as applies to private trust (pre-


                   MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE i~10. 5:18-Cv-02668-SJO-KK
                                    Stephen pain, House of Gibson, Real Party in Interest
                                                       Page 6 of7
     Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 7 of 8 Page ID #:174




     judicial and nonjudicial) proceedings, private trust relations, and custodial duties fully accepted
     without disclaimer by trustees thereof. This includes public officers at the county, state and
 2
     national levels. All such evidence cannot be seen in the public and must be seen in private in
 3
     camera review to protect the integrity of said trust interests.
 4

 5   NOW THEREFORE, I, Stephen paul, Private Civilian, Californian, by virtue of the inherent

6    authority vested in me by my Creator by which un-enumerated rights are secured and protected
     by the Constitution and the laws of the United States of America (pre-March 9, 1933), do
     hereby declare as affirmed by Presidential Decree on January 20, 20174, to be secured and
 s
     protected by my Private Civilian Mode ofProceeding against all other modes.
 9

to   In the Presence of all that is Sacred and Held Pure in Universal Law and Equity, In Witness

i~   Whereof, I hereunto set My Hand and Seal this twenty-eighth day of the first month in the year

12
     known as two thousand nineteen, as Heir to the Estate and Living Beneficiary, and of the
     independence of the Sovereign unincorporated Union country of The United States of America
13
     now in its two hundred and forty-second year of independence, done on San Bernardino county,
14
     California state of the Union, standing exclusively on the Land in Equity and within My non-
is
     military occupied private estate, without congressional Territorial or District of Columbia, upon
16
     the Free Dry Soil thereof, to wit:

         Private Witness                                                   _ _ _ _date ~ Z$~2D l
18

19       Private Witness —~     _ ~~                                  _ _ _ _ _ _date _~Z~1Z~D~
                          -----    ---                                                  —    —
20

         Private Civilian, Declarant
21
                                                                 Stephen paul
22

23
                                                           VERIFICATION

24
     I, Stephen paul, make oath or affirmation under the Law of God and the Maxims of Equity that
     every fact set forth herein is true to the best of my knowledge, understanding and experience.
25

26
                                                      Stephen pau
27
     4 "What truly matters is not what party controls our government but that this government is controlled by the people. Today,
28   January 20 2017, will be remembered as the day the people became the rulers of this nation again" and "We assembled here
     today are issuing a new decree..."
                      MANDATORY JUDICIAL NOTICE FOR CASE NUMBER CASE NO. 5:18-cv-02668-SJO-KK
                                            Stephen pain, House of Gibson, Real Party in Interest
                                                               Page 7 of7
         Case 5:18-cv-02668-SJO-KK Document 9 Filed 01/28/19 Page 8 of 8 Page ID #:175



      NAME, ADDRESS AND TELEPHONE NUMBER OF ATTORNEYS)


                       ~rJ S~
~v S4~CT U{'~~~


 l~Plav~~ ~'a1;~{wiq ptMwl ~ 2t~ ~xew~



                           UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
~S ~4NK, ~IiTlD/W4L J~SSOG~A~~OA1 ~'►S         CASE NUMBER
                ?~u~t"~  ~'d~' T2~w~~1~J
L.~~i4L ~r'iTl~
2D1~ Silo ~I'fL~
                  T2~5'r         PLAINTIFF(S),     X17 CV I $- 026h~S ~ ~~o                                     K IGu~

S~P~HEu ~~- ~ ~~~i ~t r--
                       ~N~ c-r a
                       - 'EY
~ousE~ls, ~~9SaN 3(Z~SDL                   ~w~ 25,
                                                                  PROOF OF SERVICE -ACKNOWLEDGMENT
~JE'~2c~Y 6E~N~►1-'c~~{ cad ~'~ r^ ~ ~                                        OF SERVICE
                              DEFENDANT(S).
                                                                             d,NpIji
    I, the undersigned, certify and declare thatIam over the age of 18 years, e~~in the County of
  Sce~ f~r~,i-c~; vim,                                                               ,State of California, and not a
 party to the above-entitled cause. On ~~~„u 29                             , 20~,Iserve}r1~ a true c/o1py of
 (~L'►Vvea~'G~Y .~udiGa41 ~C@ : r pH C~ O!r ~c~¢c1        (~JST. /~r~ -v~la~vo~ ~{~d~.N~'~ ~ 2t   c~drea~`on o" W~IQ .~t rror4~c

 by personally delivering it to the person (s) indicated below in the manner as provided in FRCivP 5 (b) ; by
 depositing it in the United States Mail in a sealed envelope with the postage thereon fully prepaid to the following.
 (list names and addresses for person (s) served. Attach additional pages if necessary.)

        Place of Mailing:  L,lp(o,,,~ t1      W"1a;,,~ ` 1~,s-~   a~
        Executed on ~a~..~...~ Z`~                , 20 1 `I                                                    California

        Please check one of these boxes if service is made by mail:

        ❑ I hereby certify that I am a member of the Bar of the United States District Court, Central District of
          California.
        ❑ I hereby certify that I am employed in the office of a member of the Bar of this Court at whose direction the
          service was made.
       ~  I hereby certify under the penalty of perjury that the foregoin is true and correct.


                                                           Signa u        erson Making Service


                                      ACKNOWLEDGEMENT OF SERVICE

 I,                                               , received a true copy of the within document on



 Signature                                                         Party Served



 CV-40 (O1/00)                             PROOF OF SERVICE -ACKNOWLEDGMENT OF SERVICE
